United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Basking Ridge, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-1722
Issued: February 27, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On August 15, 2012 appellant, through her attorney, filed a timely appeal of March 20
and July 30, 2012 Office of Workers’ Compensation Programs’ (OWCP) merit decisions
denying her claims for compensation. The Board docketed the appeal as No. 12-1722.
Appellant filed a notice of occupational disease on February 2, 2011 alleging that on
June 20, 2010 she first became aware of her bilateral carpal and cubital tunnel syndromes.
OWCP accepted her claim on May 13, 2011. Appellant filed claims requesting wage-loss
compensation from October 8, 2010 through January 17, 2011. By decision dated August 24,
2011, OWCP denied appellant’s claim for compensation on the basis that the medical evidence
in the record did not support total disability during this period.
Counsel requested an oral hearing of the August 24, 2011 decision which was held on
January 4, 2012. At the hearing, counsel referenced a claim appellant had previously filed on
June 20, 2010 for her right wrist. Although that claim had been denied as a traumatic injury
claim, counsel believed the medical evidence would be helpful to determine the occupational
disease claim and requested that the prior claim, number xxxxxx118, be combined with the
current occupational disease claim of number xxxxxx217.

By decision dated March 20, 2012, the hearing representative affirmed the denial of
appellant’s claim for compensation finding the medical evidence insufficient to meet appellant’s
burden of proof.
Appellant had also filed claims for compensation for the period September 10 through
October 7, 2010. These claims were denied by OWCP by decision of February 24, 2012.
Counsel requested an oral hearing of that decision and at the June 6, 2012 hearing he continued
to reference medical evidence in appellant’s claim number xxxxxx118. The transcript reflected
that the hearing representative stated, “I do not have that other file. So I’ll get that and take a
look at that documentation. It’s not in this one.”
The Board has duly considered the matter and notes that the case is not in posture for a
decision. The claim before the Board, number xxxxxx217, involves appellant’s occupational
disease claim for carpal tunnel syndrome. In both the March 20 and July 30, 2012 decisions, the
hearing representatives noted appellant’s separate claim for traumatic injury to her right hand on
June 20, 2010 and suggested their intention to review that record prior to issuing the decisions
before the Board.
Pursuant to its procedures, OWCP has determined that cases should be combined where
correct adjudication depends on cross-referencing between files. In the instant appeal, the
hearing representative noted reviewing both files. Any evidence that the hearing representative
considered must be made part of the record before the Board.1 For a full and fair adjudication,
OWCP claims with evidence germane to appellant’s hand conditions should be combined
pursuant to OWCP procedures.2 This will allow OWCP to consider all relevant claims and
medical reports in developing appellant’s wage-loss claim.
The case will be remanded to OWCP to combine relevant case files. Following this and
such other development as deemed necessary, OWCP shall issue a de novo decision on
appellant’s claim.

1

L.B., Docket No. 11-1501 (issued February 27, 2012).

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance and Management, Chapter 2.400.8(c)
(February 2000). D.R., Docket No. 12-696 (issued July 25, 2012).

2

IT IS HEREBY ORDERED THAT the July 30 and March 20, 2012 decisions of the
Office of Workers’ Compensation Programs are set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: February 27, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

